Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Patent eligibility will be determined as set forth under the 2019 PEG.
	Regarding step 1, the claims are directed to one of the four statutory categories of invention.
	Regarding step 2A prong 1, the claims are directed to a mental process or organizing human activity. Claims 1-22 are directed to a patent ineligible abstract idea of a certain method for organizing human activity and mental process, which includes rules for operating a game.  The below abstract ideas are indicated in bold with parenthetical notes.  
 A computer-implemented method (This type of generic computer and the storage, processing and other effectuation of the game via a generic computer does not render the claimed method steps non-abstract.  Like in Alice, the mere use of a computer does not render claimed subject matter non-abstract.) comprising: receiving a user selection, in a computing system comprising memory, of selected ones of a plurality of available power objects before a hand of a digital card game is played by a player (Certain method of organizing human activity (CMOHA) - A user selection of a variety of available power objects is an abstract game rule without regard to the digital or tangible nature of the game objects.), the digital card game comprising a plurality of game rules (CMOHA - This limitation is directed to a set of base game rules that form part of the claimed invention, i.e. the normal rules for Texas Hold'em poker.), the plurality of available power objects existing in the memory ( CMOHA - this limitation merely reiterating that these are game rules that are part of a game that is played by a computer), each of the plurality of available power objects having a first format in the memory comprising an activation event identifier that identifies an activation event that triggers the available power object (CMOHA - This limitation pertaining to the type of rules that are associated with the claimed game objects, in this case the limitations are directed to a triggering event being associated with a game object.); associating, in the computing system, the selected power objects with the player before the hand of the digital card game is played by the player (CMOHA - Associating game objects with a game player being a game rule.), powers represented by the selected power objects being inactive when associated with the player (CMOHA - Whether or not the powers become activated and what constitutes an activating event being a game rule, e.g. a pawn can en passant only under certain circumstances), the digital card game comprising a plurality of game component objects each representing a different card of a standard playing card deck comprising 52 playing cards including four aces, each of the 52 playing cards having a rank (CMOHA - These objects being generic cards stored and played through a digital computer, the type of digital or tangible objects used for a game being game rules, e.g. pinochle uses a double 24 card deck while most poker games use a standard 52 card deck.); automatically and randomly assigning, by the computing system, the selected power objects to selected ones of the plurality of game component objects before the hand of the digital card game is played by the player and after the selected power objects have been associated with the player (CMOHA - This limitation being a rule that associated game objects with each other.), the player being unaware of to which of the plurality of game component objects the selected power objects have been assigned before the hand of the digital card game is played by the player (CMOHA - This limitation being a rule directed to player knowledge, whether or not a player knows that an object is associated with another object is a game rule, e.g. which cards are presented face up or down to a player.); dealing, by the computing system, the hand of the digital card game to the player, the hand comprising a plurality of cards (CMOHA - This limitation being directed to dealing cards, which is a game rule.  Whether to deal cards to a player in a hand, face up or to a community among many other types of dealing are game rules.), a first one of the plurality of cards being represented by a first one of the selected game component objects that was assigned to a first one of the selected power objects, a second one of the plurality of cards being represented by a second one of the selected game component objects that was assigned to a second one of the selected power objects (CMOHA - These two limitations being directed to triggering a dealing event.), the first and second game component objects existing in the memory and each having a second format in the 49 4850-7404-2805v.1 0098608-001US 1memory that includes a power field (CMOHA - These rules being directed to the format of the game objects), the power field of the first game component object indicating the first power object has been assigned to the first game component object, and the power field of the second game component object indicating the second power object has been assigned to the second game component object (CMOHA - These rules being directed to the format of the game objects); directing, by the computing system, a display device to display visual representations of the first and second cards to the player after the first and second cards have been dealt to the player in the hand of the digital card game (CMOHA - these rules are computer implementations of game rules or digital versions of a physical game element), the visual representations including a first visual indicator based on the power field of the first game component object and a second visual indicator based on the power field of the second game component object (CMOHA - These rules being directed to the format of the game objects), the first visual indicator indicating that the first power object is assigned to the first card represented by the first game component object (CMOHA - These rules being directed to the format of the game objects), the second visual indicator indicating that the second power object is assigned to the second card represented by the second game component object (CMOHA - These rules being directed to the format of the game objects); activating, by the computing system, a first power represented by the first power object when the hand of the digital card game is being played by the player and after the computing system determines the activation event identified by the activation event identifier of the first power object has occurred (CMOHA - These limitations being directed to rules associated with triggering events based upon game object associations.); activating, by the computing system, a second power represented by the second power object when the hand of the digital card game is being played by the player and after the computing system determines the activation event identified by the activation event identifier of the second power object has occurred, the activated first power introducing at least one exception to the plurality of game rules and the activated second power transforming the second card into a new card having a new rank that is greater than the rank of each of the four aces such that the activated first and second powers modify the digital card game (CMOHA - These limitations being associations and triggers of the second game object as discussed above, the newly added card ranked higher than an ace merely adds rules associated with comparing and changing the standard deck of cards that uses ranks and suits, e.g. a 5th ace or an ace that is both high and low); and determining, by the computing system, whether the player has won the modified digital card game (This limitation is a mental process that can be performed within the human mind).
Dependent claims 2-13 provide for additional human organizing activity such as game rules, or mental processes.
Claims 14-22 are abstract as discussed above with regard to claims 1-13 mutatis mutandis.
Regarding step 2A prong 2, the claims do not integrate the abstract idea into a practical application.  The claims are not limited to a particular machine because the components are generic computing components and the claims also do not improve the functioning of a computer.  
Regarding step 2B, the additional elements of a computing system, memory and processor are well-understood, routine and conventional as indicated in MPEP §2106.05(d).  The recited generic display is well-understood, routine and conventional as indicated by WO2005/099391 at para. 211.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-6299170, US-20150057062, US-9101820, US-5947821, US-5308065, US-5042818, US-5019973, US-5332228, US-7222856, US-20130084990, US-20150297984, US-20110117987, US-20160005268, US-20130084938, US-20130084988, US-20130084989, US-9317990
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J IANNUZZI/               Examiner, Art Unit 3715